Per Curiam,
On the day of the hearing in the quarter sessions of the rule to show cause why the retail liquor license granted to J. R. Trimble should not be revoked, Nathaniel Mayhew presented a petition to have the license transferred to him: One of the reasons assigned by the court for dismissing the latter petition was that the statutory provisions relative to the transfer of licenses had not been complied with. The petition is not printed in the appellant’s paper-book, and there is nothing in any part of the record that is printed from which it may be implied that J. R. Trimble is such party aggrieved by that *382order as is entitled to appeal therefrom. Nor is there anything in the record to show that the above reason assigned by the learned judge was not well founded. This is all that we need say relative to the assignments bearing upon the dismissal of the petition of Nathaniel Mayhew.
Upon the questions, (a) whether, according to his own showing, J. R. Trimble was a citizen of the United States within the true intent and meaning of sec. 2 of the Act of May 13, 1887, P. L. 108, and (b) whether the court of quarter sessions has authority, after due hearing, to revoke a retail liquor license granted to an alien in violation of that section of the act, where it was granted upon his representation that he was a naturalized citizen of the United States, we all concur in the conclusions reached by the learned judge below. They are well supported by the reasoning of his opinion, and nothing can be profitably added by us to the discussion.
The order is affirmed.